Citation Nr: 0915419	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with secondary 
schizoaffective disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The Board notes that records from the Social Security 
Administration (SSA) have recently been received.  These 
include a May 2002 opinion stating that the Veteran is 
unemployable due to his psychiatric symptoms.  The Board 
finds that this represents an informal claim for a total 
rating based on individual unemployability due to service 
connected disabilities (TDIU).  This claim is referred to the 
RO for consideration.  


FINDINGS OF FACT

1.  For the period prior to August 3, 2006, the Veteran's 
PTSD was productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as panic attacks more than once a week, impairment of 
short term memory and concentration, irritability, sleep 
problems, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships. 

2.  For the period beginning August 3, 2006, the Veteran's 
PTSD with secondary schizoaffective disorder has been 
productive of occupational and social impairment with 
deficiencies in most areas due to symptoms including auditory 
and visual hallucinations, suicidal ideations, near 
continuous panic and depression that affects the ability to 
function independently and appropriately, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  These symptoms more nearly approximate the 
criteria for the next higher rating.

CONCLUSIONS OF LAW

1.  For the period prior to August 3, 2006, the criteria for 
an initial evaluation in excess of 50 percent for PTSD with 
secondary schizoaffective disorder, depressed with auditory 
hallucinations have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, 
Code 9411 (2008).  

2.  With resolution of reasonable doubt in the appellant's 
period, for the period beginning August 3, 2006, the criteria 
for a 70 percent evaluation for PTSD with secondary 
schizoaffective disorder, have been met; the criteria for an 
evaluation in excess of 70 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.130, Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

As a preliminary matter, the Board notes that the Veteran's 
representative argues in the Informal Hearing Presentation 
that the Veteran's claim has been active since the receipt of 
his original claim for service connection in March 2001.  A 
review of the records notes that a December 2002 notice of 
disagreement specifically requested a 50 percent evaluation 
for his service connected PTSD.  A statement of the case was 
issued March 2003, and a substantive appeal was received in 
April 2003.  Before the appeal was transferred to the Board, 
a February 2004 rating decision granted entitlement to the 50 
percent evaluation that had been requested.  The Veteran was 
notified of this decision in a letter dated February 27, 
2004.  At this time, the Veteran was informed that this 
represented a full grant of the benefits sought by his 
appeal.  The current claim was received in November 2004.  
However, the Veteran has never indicated that he was 
satisfied with the February 2004 rating decision.  Instead, a 
letter from the Veteran was received on February 24, 2005 
stating that he did not agree with the 50 percent evaluation 
that had been assigned.  This was within the one year period 
for submitting a notice of disagreement.  38 U.S.C.A. 
§ 7105(c) (West 2002).  As the February 2004 rating decision 
was issued as part of the Veteran's appeal of the original 
March 2001 rating decision that initially established service 
connection for PTSD, it follows that the current claim is 
also an appeal of the March 2001 rating decision.  

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.   
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that the Veteran was provided 
with VCAA notification for his original claim of service 
connection in a November 2001 letter, with additional VCAA 
notice pertaining to claims for increased evaluations in 
February 2005.  A March 2006 letter provided notification 
regarding the degrees of disability and the establishment of 
effective dates.  These letters met the notification 
requirements of the VCAA as described by the Court in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the Veteran was provided with additional 
notification pertaining to his claim for an increased 
evaluation in a May 2008 letter.  This letter contained all 
of the necessary information required by Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

As the March 2006 Dingess notice and the May 2008 Vazquez 
notice were both received after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the RO's 
readjudications of the claims in February 2009 after sending 
the proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify the 
Veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  In this regard, the 
Veteran has been afforded VA examinations of his 
disabilities.  All identified records have been obtained, 
including records from SSA.  The Veteran has declined his 
right to a hearing.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 

Increased Evaluation

The Veteran contends that his service connected psychiatric 
disabilities have increased in severity.  He argues that he 
feels the need for increased isolation and that his 
increasing irritability required him to quit work and to quit 
driving.  The Veteran also argues that he has become 
increasing isolated from his friends and family. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for 
PTSD was established in an April 2002 rating decision.  A 10 
percent evaluation was assigned, effective from March 26, 
2001.  A July 2002 rating decision increased the evaluation 
to 30 percent, also effective from March 26, 2001.  The 
February 2004 rating decision increased the evaluation to the 
current 50 percent level, once again effective from March 26, 
2001.  

The Veteran's psychiatric disabilities are each evaluated 
under the General Rating Formula for Mental Disorders.  
Unless the symptoms and/or degree of impairment due to a 
veteran's service-connected psychiatric disabilities can be 
distinguished from any other diagnosed psychiatric disorders, 
VA must consider all psychiatric symptoms in the adjudication 
of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  
In this case, the service connection has been established for 
all diagnosed psychiatric disabilities, and the symptoms 
produced by them are to be considered together.  

Under the General Rating Formula for Mental Disorders, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

The current evidence includes VA treatment records dating 
from October 2000 to December 2001.  The October 2000 records 
show that the Veteran presented with symptoms consistent with 
PTSD, including anxiety, hyperarousal and insomnia.  He was 
negative for a psychosis.  The Veteran's thought processes 
were normal, his behavior restless, and his speech pressured 
and fast.  He did not have hallucinations.  The diagnosis was 
PTSD, and his score on the Global Assessment of Functioning 
(GAF) scale was estimated to be 64.  Other symptoms reported 
during this period include nightmares, flashbacks, and 
intrusive thoughts of Vietnam.  The Veteran also reported 
isolating himself, depression, and feeling irritable.  He 
denied suicidal ideation in December 2000, but admitted to 
vague suicidal ideations without a plan in May 2001.  He 
added that he would not harm himself because of his family.  
He had lost interest in some of his former hobbies, but 
attended church and volunteered for a charitable 
organization.  A GAF score of 50 was assigned. 

In a January 2002 evaluation from a counseling therapist at a 
Vet Center, the Veteran reported nightmares, severe 
flashbacks, intrusive thoughts, depression, anxiety, panic 
attacks, isolation, anger, and avoidance of people, places 
and things that remind him of Vietnam.  He had suicidal 
ideation but no plan or intent.  The diagnosis was PTSD.  

A May 2002 letter from a counseling therapist/social worker 
at a Vet Center states that the Veteran's symptoms include 
depression, nightmares, anger and rage attacks, instructive 
thoughts, survivor guilt, sleep disturbances, loss of 
interest, and avoidance of feelings.  He reported poor social 
and interpersonal relationships.  He also reported poor 
tolerance for stress and pressure, and he appeared anxious 
and tense.  He had sleep disturbances with nightmares, 
decreased concentration and memory, and depression.  The 
social worker opined that the Veteran was unable to 
participate in any gainful employment due to these symptoms. 

The Veteran was afforded a VA psychiatric examination in June 
2002.  His subjective symptomatology included reports of 
feeling tense, anxious, and being easily upset.  There were 
weekly dreams of distressing events in service, depression, 
and hopelessness.  The Veteran reported recurrent panic 
episodes with palpitations, smothering feelings and 
hyperventilation a couple of times a week.  He also had 
intrusive thoughts and was suspicious and distrustful.  He 
denied survivor guilt, hallucinations, and delusions.  

On objective examination, the Veteran was appropriately 
groomed.  He was pleasant and cooperative with an appropriate 
flow of information.  The Veteran was oriented without 
evidence of hallucinations or delusions.  His attention and 
concentration were impaired, and his memory for recent events 
was slightly impaired.  There were no obsessive thoughts or 
compulsive actions, and he denied being actively suicidal or 
homicidal.  The diagnosis was PTSD.  His highest level of 
functioning appeared to be a GAF of 60.  The examiner opined 
that the Veteran's psychiatric problems occasionally 
interfered with him both socially and industrially.  

A private mental status examination was also conducted in 
July 2002.  The Veteran told the examiner that he had been 
given the choice of quitting his job or being fired in June 
2001 due to having problems with his coworkers, so he quit.  
He reported crying episodes and a low energy level.  He also 
admitted to vague suicidal and homicidal thoughts but no 
plans.  The Veteran denied hallucinations or delusions.  He 
had about four hours of sleep each night.  He had been 
married for 34 years, and he had a close relationship with 
his three children.  On examination, the Veteran had good 
grooming and hygiene, and interacted appropriately.  He was 
oriented.  The Veteran's mood was anxious and depressed, and 
his affect broad.  His thought processes were coherent.  He 
was noted to experienced flashbacks.  His memory was mildly 
deficient, and concentration was markedly deficient.  
Socially, the Veteran interacted within normal limits.  He 
denied visiting friends but visited with family.  He did not 
attend church or belong to any organizations.  The diagnosis 
was PTSD.  

VA treatment records from 2002 show that the Veteran's 
symptoms continued as before.  September 2002 records show 
that the Veteran had worked as a supervisor at a coal mine 
but was unable to handle the stress and had an interpersonal 
issue, so he quit before he could be terminated.  December 
2002 records indicate that the Veteran was getting three to 
four hours of interrupted sleep each night.  

In VA treatment records dating from October 2003, the Veteran 
reported intrusive thoughts, nightmares, and flashbacks.  He 
also experienced sleep disturbances, depression, anxiety, 
aggravation and anger.  The Veteran felt paranoid and did not 
associate with people.  He had been prescribed various 
psychiatric medications, but said he continued to have mood 
swings, paranoia, and insomnia.  He had not worked since 2000 
because he said that the stress was too much, and he had quit 
due to anger outbursts, and an inability to associate with 
co-workers.  The Veteran had been married since 1968.  He did 
not drink or use drugs.  On mental status examination, the 
Veteran was well oriented and his memory was intact.  There 
were no loose associations but he reported paranoia and 
seeing things at night when no one was around.  He was not 
dangerous to himself or others, and his judgment and insight 
were fair.  The impressions were chronic PTSD, recurrent 
major depression with mild psychotic features, and rule out 
mild intermittent explosive disorder.  The Veteran's score on 
the GAF scale was 50.  

Records from December 2003 through 2004 show that the Veteran 
continued to experience insomnia, nightmares, anger and 
paranoia.  He continued to take his medications, and did not 
have hallucinations.  The Veteran was not a danger to himself 
or others.  He attended group therapy with other Veterans, 
and he enjoyed spending time with his grandchildren.  The 
Veteran did wood working projects, hunting, and fishing, and 
occasionally attended church and Sunday school.  April 2004 
records from the Veteran's treating physician continued the 
diagnoses of chronic PTSD and recurrent major depression with 
mild psychotic features, and added mild intermittent 
explosive disorder.  October 2004 records from the Veteran's 
social worker show that the Veteran continued to attend group 
and to enjoy church.  His level of impairment was described 
as mild to moderate.  

VA treatment records from January 2005 state that the Veteran 
reported he was doing fairly well.  He experienced anxiety 
when around a lot of family but he could keep it in control.  
His level of impairment was mild to moderate.  February 2005 
treatment records from a VA doctor also show that the Veteran 
said he was doing well, and that he was trying to stay busy.  
There were no hallucinations or violent ideations.  The 
assessment was PTSD and major depression, and his score on 
the GAF was 55.  

The Veteran was afforded a VA psychiatric examination in 
February 2005.  The claims folder was reviewed by the 
examiner.  He had not been hospitalized for his disability 
but continued to receive outpatient care.  The Veteran was 
living with his wife of 35 years but also had a cabin where 
he could spend time alone.  He complained of depression, 
sleep problems with nightmares, feelings of panic, and 
hallucinations of his sergeant.  He also had survivor guilt 
and was suspicious and distrustful.  On mental status 
examination, the Veteran was neat, tidy, and cooperative.  He 
talked clearly and rationally but lacked spontaneity.  His 
affect was of dysphoria, and he was guarded and suspicious.  
No hallucinations were present but he did report flashbacks.  
There were problems doing serial sevens and he said he could 
not concentrate.  There was no evidence of psychosis or 
thought disorder, and no active suicidal or homicidal 
ideations.  His insight and judgment were fair.  The Veteran 
rarely went to church, but went to the Vet Center from time 
to time.  He did not have any particular hobbies or 
interests.  The diagnosis was PTSD, and the score on the GAF 
was 63.  The examiner noted that as the Veteran's treating 
physician indicated, the Veteran had psychiatric problems 
that occasionally interfered with social and industrial 
functioning.  

VA treatment records dating from February 2005 to March 2006 
show that the Veteran continued to be followed for his 
psychiatric disabilities by a social worker and a doctor.  He 
still had PTSD symptoms, anxiety, paranoia, and a desire to 
be alone.  His grooming was good, his speech was normal, and 
he was not dangerous.  A doctor assigned a GAF of 50 in 
September 2005.  November 2005 records reveal that the 
Veteran had stopped driving due to irritability.  However, he 
coped by regularly assisting at church or going for walks in 
the woods.  

July 2006 VA treatment records state that the Veteran 
reported hearing vague voices at times.  Additional July 2006 
records note that use of an atypical antipsychotic agent was 
considered appropriate for the Veteran. 

The Veteran underwent an additional VA examination on August 
3, 2006.  The claims folder was reviewed.  The Veteran 
continued to use multiple medications.  He reported being a 
nervous wreck.  He would hear noises but find nothing when he 
went to check.  The Veteran described being very paranoid.  
He had major problems sleeping at night with bad dreams and 
nightmares about two or three times a week that would cause 
him to thrash about or punch in his sleep.  The Veteran did 
not like being around people and would become irritable, 
upset and angry.  He experienced recurrent panic attacks with 
palpations, smothering feelings and hyperventilation as often 
as two or three times a day.  His temper was poor and he was 
very irritable.  On examination, the Veteran was casually 
dressed, and appeared tense, anxious, irritable and angry.  
He was oriented without evidence of active hallucinations.  
Concentration was impaired, and memory was slightly impaired.  
Judgment was intact and he denied being actively suicidal or 
homicidal.  The diagnosis was PTSD.  The examiner estimated 
the GAF as 45.  This score was related to the PTSD, which had 
become progressively worse since the examiner had last seen 
him in 2002.  

VA treatment records from 2007 indicate that the Veteran 
continued to be treated for his psychiatric disabilities.  He 
also continued to experience violent nightmares and to hear 
voices from time to time.  December 2007 records state that 
he slept about four hours a night and experienced nightmares 
about four times a week.  He continued to hear vague voices 
but they did not bother him.  

March 2008 VA treatment records show that the Veteran still 
had sleep problems, but he denied hallucinations.  However, 
clinical records from the same day note that the Veteran 
would sometimes hear vague voices.  The Veteran reported that 
his intrusive thoughts, nightmares and flashbacks were 
becoming worse.  He was experiencing hyperarousal symptoms 
and having more difficulty in getting along with his family.  
It was reported that he lived a withdrawn existence, did not 
associate with people, and that his activities were quite 
restricted.  His memory was intact and he was not suicidal or 
homicidal.  

A March 2008 letter from the Veteran's wife states that the 
Veteran experienced anger and described mood swings.  She 
believed that he was becoming worse.  Additional letters from 
the Veteran's children also describe mood swings, paranoia 
and anger.  A letter from a friend notes that the Veteran was 
more withdrawn, and further states that his hygiene had 
become worse, and that he did not bath or change clothes 
before he started to smell. 

The Veteran's most recent VA examination was conducted in 
April 2008.  The claims folder was reviewed by the examiner.  
The Veteran reported flashbacks on a daily basis.  He also 
experienced nightmares.  He reported that he had quit driving 
the previous year due to road rage.  He said he experienced 
anxiety and nervousness all of the time.  The Veteran had 
frequent panic attacks with palpitations and shortness.  He 
could not tolerate crowds, did not want to be around people, 
did not associate with his siblings, and argued with his 
wife.  The Veteran reported depression and suicidal ideation 
but he had not done anything to hurt himself.  He had 
experienced auditory hallucinations for a long period of time 
but they had increased over the past two years.  The Veteran 
said that he had not worked since 1999, and reported that he 
had been given the option of quitting or being fired due to 
his tendency to boss others around.  He was able to care for 
himself and help out around the house.  The Veteran did not 
drive or watch television.  He no longer hunted, fished, or 
went to church and said he avoided people. 

On mental status examination, the Veteran was casually 
dressed and oriented.  His behavior showed some agitation and 
paranoia toward the government.  His thought process showed 
some circumstantiality and tangentiality.  His thought 
contents included chronic auditory hallucinations and 
paranoia, but could not make out what the voices were saying 
to him.  He also reported visual hallucinations relating to 
shadows in front of him.  The Veteran had problems with 
concentration and doing serial sevens.  He had fair insight 
and judgment.  The diagnostic impressions were PTSD, and a 
schizoaffective disorder, depressed with auditory 
hallucinations.  The GAF was 50 to 55 for PTSD and 55 to 60 
for the schizoaffective disorder.  The examiner noted that 
the Veteran's stress had increased since he had not been able 
to work, and that stress could lead to psychosis and 
depression.  Aggressive treatment and antipsychotic 
medication with counseling was recommended.  

During the period on appeal, the Veteran's GAF scores have 
ranged from a high of 64 in October 2000 to a low of 45 in 
August 2006.  Other scores were a 50 in May 2001, 60 in June 
2002, 50 in October 2003, a 55 in January 2005 and February 
2005, a 63 on the February 2005 examination, 50 in September 
2005, and a range of scores between 50 and 60 in April 2008.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Ibid.  

The Board finds that the evidence shows the Veteran's service 
connected psychiatric disabilities have been increasing in 
severity, and that the symptoms produced by these 
disabilities support a 70 percent evaluation, but no more, as 
of the August 3, 2006 VA examination.  However, entitlement 
to an evaluation in excess of 50 percent is not demonstrated 
prior to August 3, 2006.  

Prior to August 2006, the evidence shows that the Veteran 
consistently experienced sleep problems with nightmares, 
flashbacks, irritability with anger, and a desire for 
isolation.  He had difficulty in adapting to stressful 
situations.  The June 2002 VA examination noted panic attacks 
about twice a week.  He had suicidal ideations early in his 
treatment but none from about July 2002.  There was 
impairment of concentration, memory, motivation, and mood.  
However, his speech and interaction were normal, and there 
was no neglect of his personal appearance or hygiene.  He 
maintained close relationships with his wife, children, and 
family.  The Veteran was always well oriented.  His irritable 
outbursts did not come to violence.  The GAF scores during 
this period included the 50 assigned in May 2001 that 
represents serious symptoms, but also includes the 64 in 
October 2000 and the 60 in June 2002 that represents more 
moderate to mild symptoms.  Opinions as to how the Veteran's 
symptoms affected him range from the opinion of the May 2002 
social worker that the Veteran was unable to be employed to 
the opinion of the June 2002 psychiatrist that the Veteran's 
psychiatric problems only occasionally interfered with him 
both socially and industrially.  He was able to help at 
church and was not completely isolated.  He was also able to 
drive.  When considered as a whole, the Board finds that the 
Veteran's symptomatology more nearly resembled that required 
for a 50 percent evaluation during this period.  38 C.F.R. 
§ 4.130, Code 9411. 

For the period beginning on August 3, 2006, the evidence 
shows that the Veteran continued to experience the same 
symptoms noted before.  However, this examination shows that 
the Veteran now experienced recurrent panic attacks with 
palpations, smothering feelings and hyperventilation as often 
as two or three times a day instead of the once or twice a 
week.  This equates to near continuous panic that affects the 
Veteran's ability to function.  He has received a separate 
diagnosis for an explosive disorder, and gave up driving due 
to rage and a fear that this would result in harm to others.  
This meets the description of impaired impulse control.  
Although the Veteran had denied suicidal ideations, this 
symptom was present at the April 2008 VA examination.  The 
March 2008 lay statement noted that the Veteran's hygiene was 
beginning to suffer, that he wore the same clothes for 
several days at a time, and that he smelled.  The evidence 
reveals that the Veteran has gradually given up his remaining 
social contacts so that he no longer has contact with his 
siblings, attends church, or participates in activities that 
he used to enjoy.  The April 2008 examiner opines that it was 
the presence of stress that led to the development of the 
Veteran's psychosis and depression.  Finally, the record 
shows that the Veteran has reported experiencing some 
auditory and visual hallucinations dating from approximately 
2006.  Although there has been some variation in the 
Veteran's GAF scores, most have been in the low 50s, and half 
have been in the 41 to 50 range that represents serious 
symptoms.  When the Veteran's symptoms are considered as a 
whole, as of August 2006, the Board finds that they more 
nearly resemble the criteria for the 70 percent evaluation.  
38 C.F.R. § 4.130, Code 9411. 

The Board has also considered entitlement to a 100 percent 
evaluation, but this is not demonstrated by the evidence.  
The Veteran does experience vague auditory and visual 
hallucinations, although he does not pay attention to them.  
The April 2008 examination also noted some tangentiality and 
circumstantiality to his thoughts.  However, the evidence 
does not show gross impairment in thought process or 
communication, grossly inappropriate behavior, or a 
persistent danger of hurting himself or others.  The April 
2008 examination stated that the Veteran was oriented and 
could care for himself.  Although there is some memory loss, 
it is not to the extent that he is unable to remember the 
names of relatives.  The Veteran's symptoms do not more 
nearly resemble those required for the 100 percent schedular 
evaluation.  38 C.F.R. § 4.130, Code 9411.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
evaluation for PTSD with secondary schizoaffective disorder, 
depressed with auditory hallucinations is denied prior to 
August 3, 2006. 

Entitlement to a 70 percent evaluation, but no more, for PTSD 
with secondary schizoaffective disorder from August 3, 2006, 
is granted, subject to the laws and regulations pertaining to 
the award of monetary benefits. 

____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


